Declaration of Susan B. Mindenbergs

            Exhibit 1
              Case 3:13-cv-05488-RBL Document 26 Filed 05/22/14 Page 1 of 5



 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        WENDY SNELL, et al.,                               CASE NO. C13-5488 RBL
 9
                               Plaintiffs,                 ORDER GRANTING PLAINTIFFS’
10                                                         MOTION FOR ATTORNEYS’ FEES
                v.
11                                                         [DKT. #20]
        NORTH THURSTON SCHOOL
12      DISTRICT,

13                             Defendant.

14

15          THIS MATTER is before the Court on Plaintiffs’ Motion for attorneys’ fees under the

16 IDEA [Dkt .#20]. Plaintiff Snell argues that she (and her daughter) prevailed on their IDEA

17 claim, and she seeks $184,833.20 in fees and costs. [See Dkt. # 21 at 6]

18          The North Thurston School District points out that Snell did not prevail on the bulk of her

19 claims, and that even the relief she did obtain was only a third of what she sought. It claims that

20 the hours sought are excessive, but does not articulate what might be a reasonable amount. It

21 also asks the Court to defer ruling on the attorneys’ fee issue until the Ninth Circuit’s review of

22 the Court’s underlying order is complete.

23

24

     ORDER GRANTING PLAINTIFFS’ MOTION FOR
     ATTORNEYS’ FEES - 1
               Case 3:13-cv-05488-RBL Document 26 Filed 05/22/14 Page 2 of 5



 1           The first step in determining reasonable fees is to calculate the lodestar figure, by taking

 2 the number of hours reasonably expended on the litigation and multiplying it by the appropriate

 3 hourly rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The Court should exclude

 4 overstaffed, redundant, or unnecessary time. Id. at 434. The Court must also consider the extent

 5 of Plaintiffs’ success, as that is a “crucial factor” in determining an appropriate award. Id. at

 6 440.

 7           After determining the lodestar figure, the Court should then determine whether to adjust

 8 the lodestar figure up or down, based on factors not subsumed in the lodestar figure. These

 9 factors1 were adopted in this Circuit by Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 69-70

10 (9th Cir. 1975) cert. denied, 425 U.S. 951 (1976). The applicability of the sixth (whether the fee

11 is fixed or contingent) and tenth (the “undesirability ” of the case) Kerr factors is doubtful after

12 City of Burlington v. Dague, 505 U.S. 557 (1992); see also Davis v. City & County of San

13 Francisco, 976 F.2d 1536, 1549 (9th Cir. 1992), vacated in part on other grounds, 984 F.2d 345

14 (9th Cir. 1993)(fixed vs. contingent nature of fee is not to be considered). Additionally,

15 numerous courts have subsequently held that the bulk of these factors are subsumed in the

16 lodestar calculation. See, for example, Blum v. Stenson, 465 U.S. 886, 898-900 (1984).

17

18

19

20
     1
     The Kerr factors are: (1) the time and labor required, (2) the novelty and difficulty of the
21 questions involved, (3) the skill requisite to perform the legal service properly, (4) the preclusion
   of other employment by the attorney due to acceptance of the case, (5) the customary fee, (6)
22 whether the fee is fixed or contingent, (7) time limitations imposed by the client or the
   circumstances, (8) the amount involved and the results obtained, (9) the experience, reputation,
23 and ability of the attorneys, (10) the ‘undesirability’ of the case, (11) the nature and length of the
   professional relationship with the client, and (12) awards in similar cases. Kerr v. Screen Extras
24 Guild, Inc., 526 F.2d 67, 69-70 (9th Cir. 1975), cert. denied, 425 U.S. 951 (1976).


     [DKT. #20] - 2
               Case 3:13-cv-05488-RBL Document 26 Filed 05/22/14 Page 3 of 5



 1           In any event, the lodestar calculation is presumptively reasonable, and adjustments (up

 2 are down) are appropriate only in rare and exceptional cases. Id., see also Pennsylvania v.

 3 Delaware Valley Citizens’ Council for Clean Air, 483 U.S. 711, 728 (1987).

 4           The lodestar calculation is similarly the starting point for determining a reasonable fee

 5 under Washington law. Scott Fetzer v. Weeks, 114 Wn.2d 109, 786 P.2d 265 (1990); Absher

 6 Constr. v. Kent Sch. Dist. No. 415, 79 Wash. App. 841, 847, 917 P.2d 1086 (1995).

 7 Washington’s RPC 1.5 lists factors to be considered in evaluating the reasonableness of an

 8 attorney’s fee:

 9           (1) the time and labor required, the novelty and difficulty of the questions involved, and
                 the skill requisite to perform the legal service properly;
10
             (2) the likelihood, if apparent to the client, that the acceptance of the particular
11               employment will preclude other employment by the lawyer;

12           (3) the fee customarily charged in the locality for similar legal services;

13           (4) the amount involved and the results obtained;

14           (5) the time limitations imposed by the client or by the circumstances;

15           (6) the nature and length of the professional relationship with the client; and

16           (7) the experience, reputation, and ability of the lawyer or lawyers performing the
                 services.
17
             RPC 1.5(a) (1)-(7). These factors are consistent with current Kerr factors.
18
     A.      Reasonable Hourly Rate.
19
             In determining hourly rates, the Court must look to the “prevailing market rates in the
20
     relevant community.” Bell v. Clackamas County, 341 F.3d 858, 868 (9th Cir. 2003). The rates
21
     of comparable attorneys in the forum district are usually used. See Gates v. Deukmejian, 987
22
     F.2d 1392, 1405 (9th Cir. 1992). In making its calculation, the Court should also consider the
23
     experience, skill, and reputation of the attorney requesting fees. Schwarz v. Sec’y of Health &
24


     [DKT. #20] - 3
               Case 3:13-cv-05488-RBL Document 26 Filed 05/22/14 Page 4 of 5



 1 Human Servs., 73 F.3d 895, 906 (9th Cir. 1995). The Court may rely on its own knowledge and

 2 familiarity with the legal market in setting a reasonable hourly rate. Ingram v. Oroudjian, 647

 3 F.3d 925, 928 (9th Cir. 2011).

 4            Plaintiff’s primary attorney, Susan Mindenbergs, charges and requests $375 per hour

 5 (the same as the Defendant’s primary attorney), and she seeks $125 per hour for her paralegal’s

 6 time. Defendants do not challenge the reasonableness of these rates, and they are reasonable.

 7 B.        Reasonable Number of Hours.

 8           Mindenbergs demonstrates that she spent 443.36 hours on this litigation, and her

 9 paralegal spent 127.4. She spent an additional $1806.25 obtaining the opinion of an outside

10 attorney, Jeffrey Needle. Needle opines, persuasively, that the rates and hours incurred by

11 Plaintiff’s attorney were reasonable.

12           North Thurston’s opposition relies on its claim that Snell did not prevail on more than

13 half of her claims, and that it incurred only about $100,000 in fees on the whole case. It

14 apparently contends that its own fee demonstrates that the almost double number incurred by

15 Plaintiff was excessive. It also points to several events and the hours devoted to them that it

16 claims are excessive.

17           Snell’s claim that she prevailed is not undermined by North Thurston’s claim that she

18 wanted even more, and North Thurston has not demonstrated that the hours spent were

19 unproductive or otherwise excessive. The Court will not defer the award of fees to the “other

20 end” of the appeal. The fees and costs sought are reasonable under the relevant authorities, and

21 there is no compelling reason to reduce them.

22

23

24


     [DKT. #20] - 4
               Case 3:13-cv-05488-RBL Document 26 Filed 05/22/14 Page 5 of 5



 1           The full amount of the fees and costs requested are awarded without deduction.

 2           IT IS SO ORDERED.

 3           Dated this 22nd day of May, 2014.



                                          A
 4

 5
                                          RONALD B. LEIGHTON
 6                                        UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     [DKT. #20] - 5
Declaration of Susan B. Mindenbergs

            Exhibit 2
                                          SUSAN B. MINDENBERGS
                                              ATTORNEY AT LAW
                                        705 2ND AVENUE, SUITE 1050
                                             SEATTLE, WA 98104

                                                  (206) 447-1560


Kimberly Johnson
886 Henry Lane
Camano Island, WA 98282


 Date                         Attorney Activity                    Hours   Rate

  5/4/20 Research prejudgment interest                              2.10   500.00   1,050.00

  5/5/20 Draft adverse consequence brief                            2.20   500.00   1,100.00

  5/6/20 Draft adverse consequence brief                            2.15   500.00   1,075.00

  5/7/20 Edit petition for fees brief                               3.10   500.00   1,550.00

  5/8/20 Remove hours from fee petition                             3.50   500.00   1,750.00

 5/11/20 Revise motion for adverse tax consequences                 1.50   500.00    750.00
         and prejudment interest

 5/12/20 Revise motion for adverse tax consequences                 2.10   500.00   1,050.00
         and prejudgment interest

 5/13/20 Categorize all hours in contempoaneous fee                 3.30   500.00   1,650.00
         record

 5/14/20 Final edit on post trial motions and declarations          2.10   500.00   1,050.00

 5/23/20 Research issues and prepare reply document                 2.30   500.00   1,150.00
         anticipating objections

 5/25/20 Review all responsive documents from Defendant             1.50   500.00    750.00

 5/26/20 Prepare draft reply to tax consequences motion             2.10   500.00   1,050.00

 5/26/20 Prepare reply declaration to Defendant’s response          3.30   500.00   1,650.00
         in opposition to fee petition

 5/27/20 Prepare reply to Defendant's response to motion            3.30   500.00   1,650.00
         for adverse tax consequences

 5/28/20 Finalize replies to Defendant's responses to fee           2.80   500.00   1,400.00
         petition and motion for adverse tax consequences




                                                                                           Page 1 of 4
 5/29/20 Review all case law cited in Defendant’s responses     2.20      500.00           1,100.00
         and Plaintiff's replies

                                                               Total Attorney Fees:   $   19,775.00


Paralegal Fees

 4/20/20 Update Reponse to Defendant's Motion for               0.50      175.00             87.50
         New Trial or Remittitur and filed with Court
         via CM/ECF

 4/24/20 Update legal fees and costs accounting;                3.50      175.00            612.50
         review/update Petition for Attorney Fees and Costs,
         Declarations of Jeffrey Needle, Susan Mindenbergs,
         and Christine Thomas

  5/5/20 Prepare notes/organize parties' discovery responses    2.00      175.00            350.00
         and emailed to V. Vreeland

  5/6/20 Review Vanguard Rollover IRA account fund              2.00      175.00            350.00
         information from client; email/call to client
         regarding additional account information; review
         aforesaid IRA statements and Albertsons, LLC
         401(k) Plan statements regarding rollover funds
         and account distributions; notes for file

  5/6/20 Start preparing Declaration of Kimberly Johnson        0.75      175.00            131.25
         regarding Plaintiff's Motion for Adverse Tax
         Consequences and Prejudgment Interest

  5/7/20 Review and update Motion for Adverse Tax               4.50      175.00            787.50
         Consequences and Prejudgment Interest; finish
         preparing draft Declaration of Kimberly Johnson
         and corresponding exhibits; update Declaration
         of Susan Mindenbergs and corresponding exhibit;
         prepare [Proposed] Order pertaining to aforesaid
         Motion; email documents to J. Needle

  5/7/20 Prepare [Proposed] Order Granting Plaintiff's          0.50      175.00             87.50
         Petition for Attorney Fees and Costs; email to
         J. Needle

  5/8/20 Update Petition for Attorney Fees and Costs;           1.75      175.00            306.25
         update Declaration of Christine Thomas and
         Declaration of Jeffrey Needle with exhibits;
         Review Declaration of Victoria Vreeland

 5/11/20 Update Declaration of Christine Thomas and             2.25      175.00            393.75
         Declaration of Susan Mindenbergs with exhibits
         for Petition for Attorney Fees and Costs; updated
         Petition and emailed to J. Needle



                                                                                                  Page 2 of 4
5/12/20 Update and email copies of Motion for Adverse Tax        3.25     175.00           568.75
        Consequences and Prejudgment Interest,
        [Proposed] Order, and Declarations of Paul
        Torelli, Kimberly Johnson, and Susan Mindenbergs
        with corresponding exhibits to J. Needle

5/13/20 Update Petition for Attorney Fees and Costs,             2.00     175.00           350.00
        [Proposed] Order, Declarations of Susan Mindenbergs
        and Jeffrey Needle with corresponding exhibits;
        email aforesaid documents to J. Needle

5/14/20 Update Petition for Attorney Fees and Costs,             3.00     175.00           525.00
        [Proposed] Order, Declarations of Susan Mindenbergs,
        Jeffrey Needle, and Christine Thomas with
        corresponding exhibits; filed aforesaid documents with
        Court via CM/ECF; emailed aforesaid Order to Judge

5/14/20 Update Motion for Adverse Tax Consequences               4.00     175.00           700.00
        and Prejudgment Interest; filed Motion along with
        Declarations of Paul Torelli, Kimberly Johnson, and
        Susan Mindenbergs with corresponding exhibits and
        [Proposed] Order with Court via CM/ECF; emailed
        aforesaid Order to Judge

5/27/20 Update legal fees and costs incurred subsequent          2.00     175.00           350.00
        to 04/20/20 pertaining to Plaintiff's Reply to
        Defendant's Response to Plaintiff's Petition for
        Attorney Fees and Costs

5/28/20 Update Reply to Defendant's Response to                  4.00     175.00           700.00
        Plaintiff's Petition for Attorney Fees and Costs
        and Declarations of Jeffrey Needle and Susan
        Mindenbergs with corresponding exhibits

5/28/20 Update Reply to Defendant's Response to                  3.50     175.00           612.50
        Plaintiff's Motion for Adverse Tax Consequences
        and Prejudgment Interest and Declarations of
        Susan Mindenbergs and Paul Torelli with
        corresponding exhibits

5/29/20 Finalize replies and file along with corresponding       0.50     175.00            87.50
        documents with Court via CM/ECF


                                                              Total Paralegal Fees:   $   7,000.00




                                                                                                 Page 3 of 4
Costs

 5/26/20 Vreeland Invoice - Expert Witness for Petition for Attorney Fees and Costs       13,200.00

 5/27/20 Torelli Invoice - Expert Witness for Motion for Adverse Tax Consequences          3,612.50
         and Prejudgment Interest

                                                                   Total Costs:       $   16,812.50



                      TOTAL FEES AND COSTS:                                           $   43,587.50




                                                                                                  Page 4 of 4
Declaration of Susan B. Mindenbergs

            Exhibit 3
                                                        City Center Bellevue
                                                   500 108th Avenue NE, Suite 740
                                                        Bellevue, WA 98004
                                                          Main 425-623-1300




        Jeff Needle                                                                    Statement Date:   May 26, 2020
                                                                                         Statement No.           5381
                                                                                           Account No.       2301.01
                                                                                                            Page: 1


        RE: Johnson v. Albertsons - Expert Fee Petition


                                                                                                              Interim Statement


                                                                  Fees

                                                                                                           Hours
04/25/2020    VLV     Emails and attachments from Needle; quick overview. (no charge)                       0.30             n/c

04/26/2020    VLV     Call with Needle/disclosure. (no charge)                                               0.10            n/c

04/27/2020    VLV     Begin overview of pleadings, notes for opinions.                                       0.70        420.00

05/04/2020    VLV     Review of draft petition, notes. Overview of supporting declarations, notes for
                      analysis. Begin review of various pleadings (post-trial motion, portions of
                      reply). Emails to obtain additional information. Review of court docket. Email
                      with inquiries to plaintiff's counsel, request for additional pleadings and
                      documents. Follow up from Jeff. Begin review of additional pleadings. Email
                      Jeff re additional inquires and requests for documents, discovery. Commence
                      draft of declaration.                                                                  6.40       3,840.00

05/05/2020    VLV     Continue review of documents, emails with plaintiff's counsel, development of
                      opinions, drafting of Declaration. Follow up emails with plaintiff's counsel.
                      Review additional discovery pleadings, correspondence.                                 4.80       2,880.00

05/06/2020    VLV     Continue review and drafting declaration.                                              0.90        540.00

05/07/2020    VLV     Continue review and drafting declaration and attachments. Research more
                      recent fee awards; review various court orders and fee awards, case law.               7.90       4,740.00

05/08/2020    VLV     Identify exhibits, coordinate with Leth. Updating emails with Susan, Christine.
                      Couple corrections to Declaration.                                                     0.30        180.00

05/11/2020    NJL     Communications with Vreeland re: Declaration and exhibits; review, revise
                      Vreeland Declaration re: plaintiff's petition for costs and fees. (no charge)          1.60            n/c
              VLV     Review updated Declaration of SM, respond. Coordinate for final with Leth,
                      emails re same.                                                                        0.20        120.00

05/12/2020    NJL     Prepare exhibits to Vreeland Declaration; research valid declaration signatures
                      in federal court due to COVID-19, and update Vreeland re: same; finalize
                      Vreeland Declaration, and forward same and exhibits to counsel. (no charge)            1.40            n/c
                                                                                            Statement Date:   05/26/2020
                                                                                              Statement No.         5381
        Jeff Needle                                                                             Account No.      2301.01

                                                                                                              Hours
              VLV     Review and edits from Thomas, final review and revisions. Coordinate for
                      signature, delivery of all via Leth to counsel.                                            0.80        480.00

05/14/2020    NJL     Revise Vreeland Declaration with corrections, and forward same to attorney's
                      office. (no charge)                                                                        0.10            n/c
                      For Current Services Rendered                                                             22.00      13,200.00

                                                          Recapitulation
                Timekeeper                                                 Hours            Rate          Total
                Victoria L. Vreeland                                       22.00         $600.00     $13,200.00


                      Total Current Work                                                                                   13,200.00


                      Balance Due                                                                                       $13,200.00

                                                         Billing History
                          Fees          Hours     Expenses      Advances           Finance Charge    Payments
                      13,200.00         22.00         0.00            0.00                   0.00        0.00




                           A service charge of 1% per month will be assessed on all past due accounts.
                                                   City Center Bellevue
                                              500 108th Avenue NE, Suite 740
                                                   Bellevue, WA 98004
                                                    Main 425-623-1300



  Jeff Needle




                                       Account Summary and Remittance




           Previous Balance                  Fees          Expenses             Advances              Payments             Balance

2301-01 Johnson v. Albertsons - Expert Fee Petition
                       0.00          13,200.00                  0.00                  0.00                 0.00         $13,200.00




                               Please include this page with your remittance.
                        A service charge of 1% per month will be assessed on all past due accounts.


Please Charge $___________________________ on the following:

   Visa       MasterCard        Discover                                                     Amount Remitted
                                                                                                  Check No.
                                                                                              Statement Date      05/26/2020
Card Number                                                        Exp. Date (required)
                                                                                                 Account No.        2301.01
Card Holder Signature                                              Security Code
Quantitative Social Science LLC                                                  INVOICE
     st
200 1 Ave West, Suite 109                                                        Invoice Number:         1064
Seattle, WA 98119                                                                Invoice Date:       05/27/20
USA                                                                              Page(s):                   1
Phone: (206) 384-7072


Engagement:                                   Bill To:
Kimberly Johnson                              Susan Mindenbergs
                                              Law Office of Susan B. Mindenbergs
Work Performed By:                            705 2nd Ave Ste 1050
Dr. Paul A. Torelli                           Seattle, WA 98104
Chief Economist                               USA
Quantitative Social Science                   Phone: (206) 447-1560

Payment Terms                                 Due Date
Due at end of next month                      06/30/20

                                ITEMIZED DESCRIPTION OF WORK PERFORMED
Date      Hrs Task                Explanation
5/26/20   4   Research            Review new files; call with counsel; research; outline rebuttal
5/27/20   4.5 Report Drafting     Draft rebuttal report

                                                                           5/1/20 to 5/27/20:
                                              Standard Hours:                                             8.5
                                              Standard Hourly Rate:                                   $425.00
                                              Standard Total:                                       $3,612.50

                                              TOTAL DUE:                                            $3,612.50

Payment
Please make check payable to 'Quantitative Social Science' and mail to:
                                             Quantitative Social Science LLC
                                             200 1st Ave West, Suite 109
                                             Seattle, WA 98119




                                                         Page 1
